ROBERT M. CLAYTON III, J.,
dissents.
I respectfully dissent. I disagree with the majority in its assessment of Waller’s pro se appellant’s brief. The majority correctly notes we hold pro se appellants to the same standards as attorneys and expect such appellants to comply with the briefing requirements set forth in Rule 84.04. However, we are not required to dismiss every technically deficient brief. Instead, the decision of whether to dismiss a brief is left to our discretion, Lanham v. Div. of Employment Sec., 340 S.W.3d 324, 327 (Mo.App. W.D.2011). Generally, we choose not to exercise that discretion unless the deficiencies impede disposition on the merits of the appeal. Id. We prefer to resolve an appeal on the merits rather than dismiss the appeal for briefing deficiencies. Id.
In the present case, rather than hold Waller to the same standard as attorneys filing appellant’s briefs, Waller is held to a higher standard. The technical deficiencies highlighted in the majority opinion, including such mistakes as incorrect page references, omitted page numbers, failure to include certain citations to the record, incorrect citations, and a subjective recitation of the facts, are not uncommon occurrences before this Court. Waller’s amended brief proved a significant improvement from her original filing.
The majority cites McGill v. Boeing Co., 235 S.W.3d 575, 577 (Mo.App. E.D.2007) in support of its conclusion that Waller’s brief is so deficient as to preclude our review. However, the brief in McGill was substantially more deficient than Waller’s amended brief in the present case. This Court in McGill concluded that where the deficiencies were so substantial, we could not conduct meaningful review of the claims without taking “an inappropriate position of ferreting out and reconstructing the facts of the case, speculating about the possible claims of error, and crafting an argument on Claimant’s behalf.” 235 S.W.3d at 578. Here, Waller’s brief was not so deficient, and its shortcomings do not impede our ability to render a decision on the merits of the case.
It is clear from her amended brief that Waller is claiming the Commission erred in finding she was discharged for misconduct because she was not informed of a policy against talking on her cell phone while operating machinery, and she could not violate a policy about which she was unaware. In addition, she claims the Commission’s decision to deny her unem*13ployment benefits because she was discharged for misconduct connected with work was not supported by “competent and substantial evidence” in the record. These claims are sufficiently ascertainable such that Waller’s employer, A.C. Cleaners Management, Inc. and the Division of Employment Security were able to respond appropriately. I would review her claims on the merits rather than dismiss her appeal.
With respect to the merits of Waller’s claims of error, generally an employee bears the burden of proving he or she is eligible for unemployment compensation benefits. Duncan v. Accent Mktg., LLC, 328 S.W.3d 488, 491 (Mo.App. E.D.2010). However, if an employer claims an employee was discharged for misconduct, the burden shifts to the employer to prove by a preponderance of the evidence that the employee willfully or intentionally violated the employer’s rules. Id. The violation of an employer’s rule or policy can constitute misconduct; however, it is not dispositive proof of misconduct connected with the work. Tenge v. Washington Group Int'l, 333 S.W.3d 492, 496-97 (Mo.App. E.D. 2011). Instead, the violation of a reasonable work rule serves only as a relevant factor in determining whether the behavior at issue is misconduct sufficient to disqualify a claimant from benefits. Id.
Misconduct is defined as “an act of wanton or willful disregard of the employer’s interest; a deliberate violation of the employer’s rules ...” Section 288.030.1(23). The term “misconduct” should not be literally construed to result in an employee’s forfeiture of benefits except in clear circumstances. Tenge, 333 S.W.3d at 496. Instead it should be construed in a manner least favorable to forfeiture to minimize the penal character of the provision by excluding those cases clearly not intended to fall within the exception. Id.
Here, I do not believe there was competent and substantial evidence in the entire record to support a finding that Waller willfully and deliberately violated Employer’s policy. At most, the record reflects Waller’s decision to answer a call from a repairman on her cell phone while operating machinery was poor judgment. Therefore, I would review Waller’s claims on the merits and reverse the Commission’s decision that Waller was disqualified from receiving benefits because she was discharged for misconduct connected with her work.